                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

RODERICK DEVAR SCALLION,                       )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )         Case No. CIV-17-992-G
                                               )
DAVID RICHARDSON et al.,                       )
                                               )
          Defendants.                          )

                                           ORDER

          Now before the Court are (1) Defendant David Richardson’s Motion for Protective

Order or, in the alternative, Motion to Quash Plaintiff’s Subpoena Duces Tecum (Doc. No.

49); and (2) Plaintiff’s Motion to Amend Subpoena Duces Tecum (Doc. No. 55).

Plaintiff’s subpoena duces tecum is directed to Roger Patty, Chief of Police of Warr Acres

Police Department and former party to this action.1

     I.      Background

          On August 24, 2018, the Court issued an order granting in part Plaintiff’s request

for the issuance of a subpoena duces tecum. See Order of Aug. 24, 2018 (Doc. No. 44) at

4-5. In this order, the Court advised Plaintiff of the rules governing subpoenas, including

that Plaintiff must file a notice, with the attached subpoena, with the Court at least seven

days before the subpoena is served and that Plaintiff may not serve the subpoena prior to




1
  On January 4, 2018, all claims raised against Defendant Patty in the Complaint were
dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim
upon which relief may be granted. See Doc. Nos. 12, 13.
the Court’s ruling on a motion for a protective order. See id. at 4-5 (citing Fed. R. Civ. P.

45(a)(4) and LCvR 45.1(a)).

       On September 10, 2018, Plaintiff filed a subpoena duces tecum with the Court,

directing Roger Patty to produce

       [d]ocuments related to David Richardson—evaluations, grievances,
       lawsuits, misconducts, memos, notes, psychological records, any document
       pertaining to the lawsuit of Roderick Devar Scallion[,] as well as training and
       performance reports.

Patty Subpoena (Doc. No. 46) at 1. The subpoena duces tecum also included an addendum

with an itemized list of materials, including video pertaining to Plaintiff’s excessive-force

claim. See Patty Subpoena Ex. 1 (Doc. No. 46-1) at 1-5. The subpoena duces tecum

specified September 20, 2018, as the date of production. See Patty Subpoena at 1.

       As noted by Defendant, Plaintiff failed to include a notice in compliance with

Federal Rule of Civil Procedure 45(a)(4), and—despite the Court’s specific warning—

served the subpoena on Mr. Patty while Defendant’s Motion for Protective Order/Motion

to Quash was pending. See Order of Aug. 24, 2018 at 4-5; see also Pl.’s Resp. Mot. Quash

(Doc. No. 54) at 1 (Plaintiff contending that he “believe[d] that sending a copy of the

subpoena to Court and defendant served as notice that a subpoena would be served”).

According to Defendant Richardson, Warr Acres Police Department received Plaintiff’s

subpoena duces tecum on or before September 24, 2018. See Def.’s Reply Mot. Quash

(Doc. No. 58) at 2.

       In his Motion for Protective Order/Motion to Quash, Defendant Richardson objects

to the production demands of Plaintiff’s subpoena duces tecum on the grounds that the



                                             2
demands are overly broad, not relevant to any claim or defense, “privileged, protected,

private, and sensitive” in nature, and subject Mr. Patty to undue burden. Def.’s Mot. Quash

at 3-4, 6. Defendant also argues that the subpoena failed to give Mr. Patty adequate time

to respond. See id. at 6. In his Response and a contemporaneously filed motion to amend

his subpoena duces tecum, Plaintiff requests leave to amend his subpoena duces tecum to

include “all items on the original subpoena—video, etc[.,] sans psych records also sans

addendum.” Pl.’s Resp. Mot. Quash at 5; see also Pl.’s Mot. Am. Subpoena at 1 (requesting

that the Court amend the subpoena duces tecum “to exclude all the addendum and psych

evaluations” but include “all non-medical reports as well as video evidence”).

   II.      Standing

         Pursuant to Federal Rule of Civil Procedure 45(d)(3), an issuing court must, upon

timely motion, quash or modify a subpoena that (1) fails to allow a reasonable time to

comply; (2) requires a person to comply beyond certain geographical limits, (3) requires

disclosure of privileged or other protected matter, unless an exception or waiver applies,

or (4) subjects a person to undue burden. See Fed. R. Civ. P. 45(d)(3)(A).

         In determining whether to grant a motion to quash a subpoena duces tecum directed

at an individual who is not a party to the suit, an initial question is whether the movant has

standing to object to the subpoena duces tecum. The general rule is that “only the person

to whom the subpoena is directed has standing to object to its issuance.” Pub. Serv. Co. of

Okla. v. A Plus, Inc., No. CIV-10-651-D, 2011 WL 691204, at *2 (W.D. Okla. Feb. 16,

2011). However, an exception applies where the challenging party “asserts a personal right

or privilege with respect to the materials subpoenaed” from the nonparty. Id.


                                              3
          In applying this exception, courts have found a “personal right” sufficient to confer

standing where, as here, the subpoena sought the movant’s employment records. See, e.g.,

Shirazi v. Childtime Learning Ctr., Inc., No. CIV-07-1289-C, 2008 WL 4792694, at *1

(W.D. Okla. Oct. 31, 2008); see also Richards v. Convergys Corp., No. 2:05-CV-790-

DAK, 2:05-CV-812-DAK, 2007 WL 474012, at *1 (D. Utah Feb. 7, 2007). Because

Plaintiff’s subpoena duces tecum commands the production of Defendant Richardson’s

employment records, the Court is satisfied that Defendant Richardson has standing to bring

his Motion to Quash.

   III.      Discussion

          As an initial matter, the Court must determine whether the information sought by

Plaintiff is properly discoverable under Rule 26(b)(1) of the Federal Rules of Civil

Procedure, which provides that parties may obtain through discovery “any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the

case. . . .” Fed. R. Civ. P. 26(b)(1). The information sought “need not be admissible in

evidence to be discoverable,” id., but the Court examines whether the requests are overly

broad and seek information beyond the scope of Rule 26(b)(1). In addition, the Court may,

for good cause, issue a protective order where the information sought would cause

“annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

26(c)(1).

          Due to the subject matter of Plaintiff’s subpoena duces tecum, as well as Plaintiff’s

failure to comply with the Court’s August 24, 2018 Order, Federal Rule of Civil Procedure

45(a)(4), and Local Civil Rule 45.1 in his effort to subpoena materials from Mr. Patty, the


                                                4
Court finds that the subpoena duces tecum (Doc. No. 46) should be quashed, see Fed. R.

Civ. P. 26(b), 37(b)(2), 45(a)(4), (d)(3); LCvR 45.1; Sched. Order (Doc. No. 27) at 2, and

Plaintiff’s Motion should be granted to the following extent. Plaintiff may not amend or

modify the subpoena duces tecum at issue in these motions. The Court, however, will

allow Plaintiff the opportunity to request materials from Mr. Patty in a second subpoena

duces tecum, within the parameters of this Order. See Sched. Order at 2 (“Parties may not

conduct discovery via methods not listed above [i.e. interrogatories, document request, or

requests for admission] without first obtaining Court approval.”).

       In his motion to amend his subpoena duces tecum, Plaintiff advised the Court that

he still wishes to request from Mr. Patty Defendant Richardson’s work evaluations,

grievances, and reports related to misconduct, training, and performance. See Pl.’s Mot.

Am. Subpoena at 1; Pl.’s Resp. Mot. Quash at 2-5; Patty Subpoena at 1. Defendant

Richardson objects that these materials are irrelevant to Plaintiff’s claim of excessive force

because such claims are determined by an objective standard. The Court agrees. 2 See



2
  Though Defendant Richardson relies upon the Fourth Amendment standard for excessive
force claims, a review of the record in Plaintiff’s criminal case, see State v. Scallion, No.
MI-2016-228 (Okla. Cty. Dist. Ct., filed Feb. 26, 2016) (docket publicly available through
http://www.oscn.net), suggests that the alleged use of excessive force occurred after
Plaintiff had been arrested pursuant to a warrant, thus implicating the Fourteenth
Amendment. See Compl. at 7 (alleging the event occurred on the morning of February 27,
2016); see also Estate of Booker v. Gomez, 745 F.3d 405, 419, 421 (10th Cir. 2014)
(holding that while the Fourth Amendment governs excessive force claims “arising from
‘treatment of an arrestee detained without a warrant and prior to any probable cause
hearing,” the Fourteenth Amendment standard “governs excessive force claims arising
from post-arrest and pre-conviction treatment if the arrestee has been taken into custody
pursuant to a warrant supported by probable cause” (alteration and internal quotation marks
omitted)).


                                              5
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (holding that “the appropriate

standard for a pretrial detainee’s excessive force claim [under the Fourteenth Amendment]

is solely an objective one” and that “a pretrial detainee must show only that the force

purposely or knowingly used against him was objectively unreasonable”); Tanberg v.

Sholtis, 401 F.3d 1151, 1167 (10th Cir. 2005) (“Because Plaintiffs’ federal claim for

excessive force requires assessment of [the officer’s] conduct under an objective standard,

Plaintiffs have failed to establish the relevance of evidence tending to shed light on aspects

of [the officer’s] mental state to [Plaintiff’s excessive-force] claim); Graham v. Connor,

490 U.S. 386, 388 (1989); see also Fed. R. Civ. P. 26(b), (c).

       Plaintiff additionally seeks “memos, notes” and “document[s] pertaining to the

lawsuit.” Patty Subpoena at 1; Pl.’s Mot. Am Subpoena at 1; Pl.’s Resp. Mot. Quash at 3,

5. Plaintiff is advised that these requests are overly broad and potentially implicate

attorney-client privilege. See Fed. R. Civ. P. 26(b), (c), 45(d)(3)(A)(iii).

       Finally, Plaintiff seeks “video that relates to the time [Plaintiff] entere[d] the police

depart[ment] until his departure.” Pl.’s Resp. Mot Quash at 5; see Patty Subpoena Ex. 1 at

5, Pl.’s Mot. Am. Subpoena at 1. The Court finds that this video evidence is properly

discoverable under Rule 26(b) of the Federal Rules of Civil Procedure. Plaintiff may

request this video evidence in a second subpoena duces tecum directed to Mr. Patty. See

Sched. Order at 2.

       In sum, the Court grants Plaintiff a second opportunity to complete and serve a

subpoena duces tecum directed to Roger Patty. However, in this subpoena duces tecum,




                                               6
Plaintiff may request only the production of video capturing Plaintiff on the date of the

alleged incident.

       ACCORDINGLY, Defendant Richardson’s Motion for Protective Order or, in the

alternative, Motion to Quash Plaintiff’s Subpoena Duces Tecum (Doc. No. 49) is

GRANTED. Plaintiff’s subpoena duces tecum (Doc. No. 46) is QUASHED. Plaintiff’s

Motion to Amend Subpoena Duces Tecum (Doc. No. 55) is GRANTED IN PART and

DENIED IN PART. The Motion is granted to the extent that the Clerk of Court is directed

to issue a signed, but otherwise blank, subpoena and mail it to Plaintiff at his address of

record. Plaintiff must complete the subpoena duces tecum and may request only the video

evidence authorized by this Order. Further, Plaintiff must comply with the directives of

Federal Rule of Civil Procedure 45(a)(4) and Local Civil Rule 45.1(a), including that

Plaintiff file a notice, with the attached subpoena, with the Court at least seven days before

the subpoena is served on Mr. Patty.

       IT IS SO ORDERED this 16th day of November, 2018.




                                              7
